                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION

DONIELLE E. COPENHAVER,                       2:17-CV-13243-TGB

                 Plaintiff,

                                                    ORDER
     vs.

GENERAL MILLS SALES, INC.,              HONORABLE TERRENCE G.
YOPLAIT USA,  INC.,  SCOT                      BERG
AMUNDSEN,

                 Defendants.



                       ORDER OF DISMISSAL

     The Court was notified that the parties had reached a resolution

in this matter. Therefore, the case will be dismissed.

     Accordingly, it is ORDERED that the Complaint is DISMISSED

WITH PREJUDICE. The Court retains jurisdiction over this matter

to enforce the terms of the settlement agreement. See, e.g., Moore v.

United States Postal Serv., 369 Fed. App’x 712 (6th Cir. 2010).



     SO ORDERED.

     DATED this 31st day of May, 2019.
BY THE COURT:


/s/Terrence G. Berg
TERRENCE G. BERG
United States District Judge
